Citation Nr: 1430696	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  07-22 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel







INTRODUCTION

The Veteran served on active duty with the United States Navy from November 1965 to May 1969.  He was also a member of the Navy and Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied service connection for MS.

In his July 2007 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge, to be held at the RO.  The hearing was scheduled, and the Veteran was appropriately notified.  However, he withdrew the request in a January 2010 written correspondence.  As such, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the RO or Board has been withdrawn.  38 C.F.R. § 20.704(e) (2013).

In February 2011, January 2013, and October 2013, the Board remanded appellate matters to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  The matter is again before the Board.

Because the requested development in the January 2013 Board remand was not completed, the Board again remanded the case in October 2013 to ensure compliance with a specified remand directive.  Because the requested development has still not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet App 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran is seeking entitlement to service connection for MS.  Specifically, the Veteran contends that he was diagnosed with MS in 1973 or at some period within 7 years of his separation from active service.  In this regard and as discussed in prior Board remands, VA has defined MS as a chronic disease subject to service connection if manifested to a compensable degree within 7 years of the date of separation from active duty service.  Despite the extensive procedural development, the Board concludes that an additional remand is warranted in this case.

The January 2013 Board remand directed the AMC to request from the National Personnel Records Center (NPRC) or other appropriate custodian a complete copy of the Veteran's service treatment records (STRs), specifically to include records from his period of reserve service with the Air Force (February 1976 to October 1976) and with the Navy (October 1976 to October 1982). 

The evidence of record indicates that separate requests for such records were made to the NPRC in approximately February 2013.  A response from the NPRC regarding the Air Force records was completed on March 18, 2013, indicating that all available records had been sent to March Air Force Base in March 1976.  In a May 2013 memorandum, the AMC concluded that the above STRs from the Veteran's Air Force and Navy reserve service were unavailable.  The memorandum, however, cited only the March 18, 2013, response regarding the Air Force records. There is no response in the claims file from the NPRC or other custodian regarding the requested Navy records from October 1976 to October 1982.

As explained in the January 2013 remand, the original April 2005 request for STRs included only the Veteran's initial period of active service and not the subsequent reserve service with the Navy from October 1976 to October 1982.  As the October 2013 remand states, the Board found that the May 2013 AMC's memorandum regarding the unavailability of these records to be inadequate and that continued requests to the NPRC or other appropriate custodian were necessary until a response has been received regarding the reserve records from October 1976 to October 1982.
The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Efforts may stop only when the records are obtained or it can be certified that the records are not available, and further attempts would be futile.  38 C.F.R. § 3.159(c)(2).  As such, the Board found, in October 2013, that the May 2013 AMC memorandum regarding the unavailability of these records were inadequate and that continued requests to the NPRC or other appropriate custodian were necessary until receiving a response regarding the reserve records from October 1976 to October 1982.

Since the October 2013 remand, evidence added to the record includes a December 2013 correspondence from the AMC to the Naval Reserve Personnel Center requesting the reserve records sought, i.e., the Veteran's Navy reserve records dating from October 1976 to October 1982.  Correspondence from the Department of the Navy, Navy Personnel Command, dated December 2013, indicates that the records in question are at the NPRC.  The AMC subsequently issued a March 2014 letter to the Veteran stating that all efforts to obtain the needed information have been exhausted, and it was determined that further attempts to obtain the records would be unsuccessful.

However, there is no evidence documenting that VA has made a request to the NPRC for the records from October 1976 to October 1982, which is the critical time period in question.  There is also no evidence documenting a response from NPRC that it does not have such records, a particularly important point in this case as the correspondence from the Navy Personnel Command dated December 2013 indicates that the missing records are located at the NPRC.  Furthermore, the evidence includes a document labeled "Military Personnel Record," with a receipt date of June 6, 2014, which is in the Veterans Benefits Management System (VBMS) claims file for the Veteran.  This document consists of one page that appears to be an envelope that may or may not have contained records, as the Veteran's representative mentioned in a June 2014 letter to the Board.  From where the envelope originated is unclear.

As such, the Board finds that the AMC's March 2014 letter regarding the unavailability of the Veteran's Navy reserve records, from October 1976 to October 1982, is premature and that continued requests to the NPRC are necessary until a response has been received regarding the specified records.  Additionally, clarification of the origin and contents, if any, of the document in the Veteran's VBMS claims file labeled "Military Personnel Record," with a receipt date of June 6, 2014, must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Submit an appropriate request to the National Personnel Records Center (NPRC) for the Veteran's service medical records for his period of reserve service with the Navy from October 1976 to October 1982.  After receiving a response from the NPRC regarding those records, either associate them with the Veteran's VBMS file, or if no such records are available, notify the Veteran that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Identify the origin and contents, if any, of the document in the Veteran's VBMS claims file labeled "Military Personnel Record," with a receipt date of June 6, 2014, and associate any contents with the Veteran's claims file.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed and the claim on appeal readjudicated.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



